Citation Nr: 1503634	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from December 1984 to May 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary in the instant case.  Specifically, the May 2014 addendum opinion did not adequately respond to the questions posed by the Board in its April 2014 remand.  Therefore, as the previous remand directives have not been adequately completed, the Board has no option but to again remand the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the examiner who conducted the May 2014 VA examination, if available.  If the May 2014 VA examiner is not available, the claims file should be sent to an examiner with the appropriate medical expertise.  An additional physical examination of the Veteran should be scheduled if deemed necessary by the VA examiner.  Following a review of the claims file, and physical examination of the Veteran if requested by the examiner, the examiner is requested to address the following:

a. Is the Veteran's pre-existing thoracic spine scoliosis a congenital defect or congenital disease?  

i. If it is a congenital defect, is it at least as likely as not (50 percent probability or greater) due to a superimposed disease or injury in service, resulting in an increased disability that is beyond the natural progression of the pre-existing scoliosis?  

ii. If it is a congenital disease, is it at least as likely as not aggravated (chronically worsened beyond normal progression) by the Veteran's military service?  

b. Is it at least as likely as not that any currently diagnosed back disability other than thoracic spine scoliosis is directly related to his service, to include his job as a masonry specialist?

The examiner must provide a complete explanation for all opinions expressed, based on his or her clinical experience, medical expertise, and established principles.   If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

2. Following the above, review the addendum opinion to ensure compliance with the Board's directives.  If the addendum opinion does not fully respond to the Board's questions, provide a sufficient medical rationale for the opinions expressed, or is otherwise inadequate, return the file for another addendum opinion.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




